     Case 1:19-cv-01068-NONE-EPG Document 34 Filed 11/19/20 Page 1 of 2
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    LAVAL JONES,                                      Case No. 1:19-cv-01068-NONE-EPG (PC)
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    WEBER,
16                        Defendant.
17

18          Laval Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action filed pursuant to 42 U.S.C. §1983. The court has determined that this case will

20   benefit from a settlement conference. Therefore, this case will be referred to Magistrate Judge

21   Jeremy D. Peterson to conduct a settlement conference on March 24, 2021, at 9:00 a.m. The

22   settlement conference will be conducted by remote means, to be determined at a later date and

23   time. The Court will issue the order detailing the procedures for the settlement conference and

24   the necessary writ in due course.

25          In accordance with the above, IT IS HEREBY ORDERED that:

26          1. This case is set for a settlement conference before Magistrate Judge Jeremy D.

27                Peterson on March 24, 2021, at 9:00 a.m. The settlement conference will be

28                conducted by remote means, to be determined at a later date and time.

                                                       1
     Case 1:19-cv-01068-NONE-EPG Document 34 Filed 11/19/20 Page 2 of 2
1

2          2. The Clerk of Court is directed to serve a copy of this order on the Litigation Office at

3                California State Prison, Corcoran, via facsimile at (559) 992-7372 or via email.

4
     IT IS SO ORDERED.
5

6       Dated:     November 18, 2020                           /s/
7                                                      UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                       2
